                            U NITED S TATES B ANKRUPTCY C OURT                                                 REQUEST FOR PAYMENT OF
                                  D ISTRICT OF N EW J ERSEY                                                    ADMINISTRATIVE EXPENSE
In re:                                                        Chapter 11
Monsey One, Inc.
                                                              Case Number: 20-12093


NOTE: This form should not be used for an unsecured claim arising prior to the commencement of
the case. In such instances, a proof of claim should be filed.

Name of Creditor: Star Leasing Co.                            ‫܆‬       Check box if you are aware
(The person or other entity to whom the debtor owed                   that anyone else has filed a
money or property.)                                                   proof of claim relating to your
                                                                      claim. Attach copy of
Name and Addresses Where Notices Should Be Sent:                      statement giving particulars.
                                                              ‫܆‬       Check box if you have never
c/o Kevin S. Mann, Esq.                                               received any notices from the
Cross & Simon, LLC                                                    bankruptcy court in this case.
1105 North Market Street                                      ‫܆‬       Check box if the address differs
Suite 901                                                             from the address on the
Wilmington, DE 19801                                                  envelope sent to you by the             THIS SPACE IS FOR COURT USE ONLY
                                                                      court.
ACCOUNT OR OTHER NUMBER BY WHICH CREDITOR                                  Check here if this request:
IDENTIFIES DEBTOR: 6379                                                    ‫ ܆‬replaces a previously filed request, dated:
                                                                           ‫ ܆‬amends a previously filed request, dated:
1. BASIS FOR CLAIM
                                                                                  ‫ ܆‬Retiree benefits as defined in 11 U.S.C. §1114(a)
          ‫܆‬          Goods Sold                                                   ‫ ܆‬Wages, salaries and compensations (Fill out below)
          ‫܆‬          Services performed
          ‫܆‬          Money loaned                                                 Provide last four digits of your social security number ____________
          ‫܆‬          Personal injury/wrongful death
          ‫܆‬          Taxes
          ‫܆‬          Other (Describe briefly)

2. DATE DEBT WAS INCURRED: May 26, 2015

3.     TOTAL AMOUNT OF REQUEST AS OF ABOVE DATE: ____________________________
                                                 $105,495.42
‫ ܆‬Check this box if the request includes interest or other charges in addition to the principal amount of the request. Attach itemized statement of all
interest or additional charges.
4. Secured Claim
‫ ܆‬Check this box if your claim is secured by collateral (including a right of
setoff).
     Brief Description of Collateral:

       ‫ ܆‬Real Estate                    ‫ ܆‬Motor Vehicle
       ‫ ܆‬Other (Describe briefly) ___________________________

       Value of Collateral: $

‫ ܆‬Check this box if there is no collateral or lien securing your claim.
5. Credits: The amount of all payments have been credited and deducted for the purposes of                       T HIS S PACE I S F OR C OURT U SE O NLY
making this request for payment of administrative expenses.
6. Supporting Documents: Attach copies of supporting documents, such as purchase orders,
invoices, itemized statements of running accounts, contracts as well as any evidence of perfection
of a lien.
         DO NOT SEND ORIGINAL DOCUMENTS. If the documents are not available, explain.
         If the documents are voluminous, attach a summary.
7. Date-Stamped Copy: To receive an acknowledgment of the filing of your request, enclose a
self-addressed envelope and copy of this request.

Date:                              Sign and print below the name and title, if any, of the creditor
                                   or other person authorized to file this request (attach copy of
                                   power of attorney, if any).
 September 15, 2020
                                    /s/ Kevin S. Mann, Attorney and Authorized Agent.
                                   _____________________________________________________

     Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.

     NOTE: The filing of this request will not result in the scheduling of a hearing to consider payment of your administrative claim but will result in
     the registry of your administrative claim with the Bankruptcy Court. If you wish to have a hearing scheduled on your claim, you must file a motion
     in accordance with D.N.J. LBR 3001-1(b).                                                                                       rev.8/1/15
